DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 1/18/2022 is acknowledged.  Claims , 12, 13, 19, 26 and 81 have been amended.  Claims 123-127 have been added.  Claims 2-11, 15-18, 20, 24, 29-38, 40-44, 46-63, 65, 67-71, 73-74, 76-80, 82-91, 93-96, 100-110, 112-117, 119-122 have been  canceled.   Claims 1, 12-14, 19-23, 25-28, 39, 45, 64, 66, 72, 75, 81, 92, 97-99, 111, 118, 123-127 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.  Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Applicant’s amendment filed 1/18/2022 is acknowledged. Applicant’s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.   The arguments especially at pages 12-13 were found persuasive that the primary of Kalhor does not teach fluorescence imaging or in situ fluorescence imaging  for use in  method steps of determining barcoded sequences in situ in a plurality of fixed cells rather the teaching of Kalhor discloses a sequencing-based barcode readout method.  The examiner agrees with Applicant’s arguments (see page 12) that the specification of the instant invention teaches away from sequencing based barcode methodologies in favor of imaging-based barcoding methodologies (see e.g., specification at para. [0121], [0127, [0132], [0134], [0196] and [0199]).  An updated search did not reveal any prior art over the claimed invention.  Post-dated art supports the invention, Askary et al., (Nat.Biotechnol. 38(1): 66-75, January 2020) teach a system for image-base readout of short DNA barcodes (see entire reference). Patentability is based on the combination of method steps recited therein.  Accordingly the instant invention is deemed novel. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637